In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-531 CR

____________________


RAY DURELL LEE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 87022




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Ray Durell Lee pled guilty to
aggravated assault.  On March 3, 2003, the trial court found the evidence sufficient to find
Lee guilty, but deferred further proceedings, placed Lee on community supervision for four
years, and assessed a fine of $500.  On May 30, 2007, the State filed a motion to revoke
Lee's unadjudicated community supervision.  Lee pled "true" to three violations of the
conditions of his community supervision.  The trial court found that Lee violated the
conditions of his community supervision, found Lee guilty of aggravated assault, and
assessed punishment at seven years of confinement.
	Lee's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On December 20, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's 
judgment. (1)
	AFFIRMED.


							_________________________________
								  STEVE McKEITHEN           
								         Chief Justice

Submitted on May 28, 2008
Opinion Delivered June 25, 2008
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.